Title: From John Adams to Benjamin Stoddert, 31 March 1800
From: Adams, John
To: Stoddert, Benjamin



Philadelphia March 31st 1800

The President of the United States requests the Secretary of the Navy to take immediate measures for carrying into execution the resolution of congress of the 29th, for presenting to Capt Thomas Truxton, a golden medal emblematical of the late action, between the United States frigate Constellation of thirty eight guns & the French ship of war La Vengeance of fifty four, in testimony of the high sense entertained by Congress of his gallantry & good conduct in the above engagement, wherein an example was established exhibited by the Captain officers sailors & mariners honorable to the American name & instructive to its rising navy.
